By the Court.
This is an action of tort to recover compensation for personal injuries sustained by the plaintiff. The evidence in its aspect most favorable to the plaintiff tended to show that, while descending stairs in a station of the defendant, in order to avoid an employee of the defendant sweeping the stairs, she stepped to the other side, and the sweeper “ stood so she would pass by — as she went down the third step . . . she felt her foot going from under *193her. . . . The surface of the step felt very slippery. . . . The front of the foot slipped right over a slippery substance.” There was nothing to indicate what this substance was or how long it had been there. No witness saw it or described it. The testimony was that there was on the stairs “ simply the sweeping . . . nothing except dust in it,” “ just a little bunch where the porter was sweeping. There was no skid mark on the stairs.”
There was no evidence of negligence on the part of the defendant. The case is governed by numerous decisions. Goddard v. Boston & Maine Railroad, 179 Mass. 52. Hotenbrink v. Boston Elevated Railway, 211 Mass. 77. Norton v. Hudner, 213 Mass. 257. Zugbie v. J. R. Whipple Co. 230 Mass. 19. Labrie v. Donham, 243 Mass. 584. O’Neill v. Boston Elevated Railway, 248 Mass. 362, and cases there collected.

Exceptions overruled.